Citation Nr: 0833717	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of an injury to the left foot.  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, other than post-
traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for claimed PTSD.  



REPRESENTATION

Appellant represented by:  The American Legion



ATTORNEY FOR THE BOARD
Carole Kammel, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO.  

In an April 2005 statement to VA, the veteran's 
representative, American Legion, indicated that the veteran 
had withdrawn his request for a hearing before a Veterans Law 
Judge at the RO.  (see, VA Form 21-4138, Statement in Support 
of Claim, dated and signed by the veteran's representative in 
April 2005).   Thus, his hearing request is deemed withdrawn.  
See, 38 C.F.R. § 20.702, 20.704 (2007).  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a left foot injury in service or when examined by 
VA in April 1971.  

2.  The veteran currently is not shown to have a left foot 
disorder due to an injury or other incident of his period of 
active service.  

3.  The veteran is not shown to have exhibited findings of a 
chronic hearing problem in service or for many years 
thereafter.  

4.  The currently demonstrated bilateral hearing loss is not 
shown to be due to the exposure to acoustic trauma or other 
event of the veteran's period of active service.  

5.  The veteran is not shown to have engaged in combat with 
the enemy while on active duty.  

6.  The veteran is not shown to have a diagnosis of PTSD that 
has been linked to a verified or a potentially verifiable 
stressor event during his period of active service or any 
documented service in the Republic of Vietnam.  

7.  The veteran is not shown to have an innocently acquired 
psychiatric disorder that had its clinical onset in service 
or for many years thereafter.  



CONCLUSIONS OF LAW

1.  The veteran does not have a left foot disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2007).  

2.  The veteran's bilateral hearing disability is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may a sensorineural hearing loss in either ear 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A , 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2007).  

3.  The veteran does not have an innocently acquired 
psychiatric disability, to include PTSD, due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002);
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

       Duty to Notify

The proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  

The proper notification should also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the Court's decision in Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004).  In Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
comprehensive VCAA letter, as opposed to a patchwork of other 
post-decisional documents (e.g., statements or supplemental 
statements of the case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

With regard to the service connection issue decided in the 
decision below, VA provided the veteran with pre-adjudication 
notice on the Pelegrini II VCAA elements in a letters, issued 
in March and June 2004   

The letters informed the veteran to let VA know of any 
evidence he thought would support his claims, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has not provided the veteran notice as promulgated in 
Dingess.  Notwithstanding the foregoing, as the claims for 
service connection for decides in the decision below are 
being denied, no effective date(s) or rating(s) is being set, 
and the lack of notice as to these elements is not 
prejudicial.  See, Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  As stated above, the veteran was provided 
pre-adjudication VCAA notice via the March and June 2004 
letters.  Id.  


       Duty to Assist

Regarding the veteran's claims for service connection for the 
disabilities discussed in the decision below, service medical 
and personnel records, post-service VA and private treatment 
and examination reports, along with statements of the 
veteran, his friends and family members, have been associated 
with the claims file.  

Regarding the veteran's claim for service connection for 
residuals of a left foot injury, VA examined the veteran to 
determine the nature and extent of any left foot injury in 
July 2004.  A copy of the July 2004 VA foot examination 
report has been associated with the claims file. 

Concerning the veteran's claims for service connection for 
hearing loss, an acquired psychiatric disorder, other than 
PTSD, and PTSD, the veteran has not been provide VA 
examinations to determine the etiology of the claimed 
disabilities.  Under VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, and as will be explained in more detail hereinbelow, 
the evidence of record showing a link between the veteran's 
hearing loss, acquired psychiatric disorder, other than PTSD, 
and PTSD is not competent.  Thus, VA's obligation to provide 
the veteran with VA examinations has not been triggered.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the veteran in the 
development of the veteran's claims of service connection.  


II.  Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted. The Court has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service. 38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). 
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  

Thus, as noted by the Court, a more susceptible person could 
have PTSD under the DSM-IV criteria given his or her exposure 
to a traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1); 38 U.S.C.A. § 1154(b) 
(West 2002).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case-by-case basis.  
See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  


1.  Residuals of Left Foot Injury

The service treatment records show that the veteran received 
treatment for a left ingrown toenail and possible insect bite 
to the left foot.  (see, service medical records, dated in 
November 1966 and December 1967, and April 1970, 
respectively).  

A chronic left foot condition was not shown at service 
separation.  (see, July 1970 service separation examination 
report, reflecting that the veteran's feet were evaluated as 
"normal.").  It is pertinent to note that the veteran 
reported only having a right foot injury when examined VA 
shortly after service.  

Neither VA nor private treatment records following service 
show a diagnosis of any residuals of a left foot injury.  
When evaluated by VA in July 2004, the veteran had pain 
across the top of his "foot" with some weakness.  

The VA examiner specifically countered the veteran's 
subjective complaints of "foot" pain by pointing to an 
absence of any foot problems in treatment records maintained 
by VA.  

The veteran reported having fractured his right (italics 
added for emphasis) foot in the 1960's.  After a physical 
evaluation, a diagnosis of a left foot disorder was not 
reported.  

While the records show that the veteran had some treatment 
for an ingrown toenail and possible insect bite to the left 
foot during service, a left foot injury has not been shown 
since service.  In the absence of a showing of current 
disability, the claim of service connection must be denied.  


2.  Hearing Loss Disability

The service medical records include a July 1966 service 
entrance examination report, containing an audiological 
evaluation residuals of showed pure tone thresholds in the 
veteran's right ear of 10, 10, 40, and 10 decibels at 500, 
1000, 2000, and 4000 Hertz.  Puretone thresholds in the 
veteran's left ear at the same Hertz levels of 5, 5, 5 and 5.  

During service in June 1969, the veteran complained of having 
ear pain and a slight decrease in hearing for previous weeks.  
The examining physician noted that he had accumulated sand in 
his left ear during the previous week.  The left ear was 
irrigated.  A physical evaluation of the left ear was clear 
without evidence of fluid discharge.  

The veteran's right ear was noted to have been within normal 
limits.  An impression of left ear otitis was entered.  At 
the time of the July 1970 separation examination, no defects 
were noted with respect to the veteran's ears.  The veteran 
scored 15/15, bilaterally, on the whispered and spoken voice 
test.  

The first post-service evidence of any hearing loss 
disability for VA compensation purposes was in July 2004.  
(see, July 2004 private audiological report, prepared by 
Miracle Ear, containing findings meeting the definition of a 
hearing loss disability, as defined under the standards of 38 
C.F.R. § 3.385).  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for bilateral hearing loss.  

While the veteran's military occupational specialty (MOS) was 
that of an aircraft crash fire and rescue man and crash crew 
worker, the veteran's current assertions of having had 
hearing problems since service are not consistent with other 
information in record.  (See, veteran's DD 214 and service 
personnel records, reflecting that his MOS was a crash fire 
and rescue man, and crash crew worker).  In particular, the 
initial VA examination shortly after service showed that he 
had voiced no complaints of hearing problems.  

In addition, there is no medical evidence to supports the 
veteran's assertions that the current bilateral hearing 
condition was noise exposure incident to his duties in 
service.  The veteran in this regard is not shown to have 
participated in combat or to have event performed active duty 
in the Republic of Vietnam.  

During his private audiological evaluation in July 2004, the 
veteran stated that his last hearing evaluation was in 1971.  
However, there was no stated basis for linking the current 
hearing loss to service.  

In essence, the case rests on the veteran's own lay 
statements.  It is well-established, however, that the 
veteran, as a layperson without medical training, is not 
qualified to render medical opinions regarding matters such 
as diagnosis and etiology of disorders and disabilities, and 
his opinion in this respect is entitled to no probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

His current recounting of lay observations during service 
also is shown to be of limited credibility in light of 
earlier information recorded during the VA examination 
shortly after service.  

For these reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied, as a reasonable doubt has not been 
presented concerning this claim to resolve in his favor.  38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


3.  An acquired Psychiatric Disorder other than PTSD

The service medical records do not reflect complaints of or 
treatment for an acquired psychiatric disorder.  In August 
1966, the veteran was seen for complains of left thumb pain 
after he was hit with a pugil stick.  A July 1970 service 
separation examination report reflects that the veteran was 
found to have been psychiatrically "normal."  

The service personnel records, to include the veteran's DD 
214, show that his occupational specialty was as an aircraft 
crash fire and rescue man and crash crew worker.  He was 
awarded the National Defense and Good Conduct Medals.  

These same records are devoid of any evidence of misconduct 
on the part of the veteran.  Sea and Air Travel Embarkation 
Slips show that the veteran's only overseas assignments shown 
were to be in Puerto Rico from March 6, 1969 to July 14, 
1970, and in Okinawa, Japan from November 19, 1969 to June 
30, 1970.  These reports do not serve to establish that he 
had any travel in the Republic of Vietnam.  

The first post-service medical evidence of an acquired 
psychiatric disorder was in May 2004.  At that time, the 
veteran presented himself to a VA clinic, where he was noted 
to have been suffering from depression.  (see, VA outpatient 
report, dated in May 2004).  Subsequent VA treatment reports 
reflect that the veteran continued to receive treatment, and 
to be diagnosed with, depression and anxiety.  

Although the veteran currently is shown to experience 
depression and anxiety, no competent medical evidence has 
been submitted to show that he has an innocently acquired 
psychiatric disorder that had its clinical onset in service 
or for many years thereafter.  The absence of any clinical 
evidence of the claimed disability for decades after service 
constitutes negative evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  

Accordingly, the veteran's lay opinion does not constitute 
competent medical evidence and lacks probative value as to 
the matter of medical diagnoses and causation.  See also 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report that on which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation).  

The Board finds a lack of competent evidence to warrant a 
favorable decision.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  

Here, the veteran has failed to provide medical evidence to 
link the clinical onset of any currently diagnosed as 
depression and anxiety to his period of service.  The 
preponderance of the evidence is therefore against the 
veteran's claim of service connection for an acquired 
psychiatric disorder, other than PTSD.  


4.  PTSD 

At the outset, the Board finds that the record does not 
reflect that the veteran engaged in combat with the enemy 
during his period of active service.  In fact, he is not 
shown to have served in the Republic of Vietnam.  

The veteran's DD Form 214 does reflect that his military 
duties were those of an aircraft crash and fire and rescue 
man and a crash crew worker and that he earned the National 
Defense and Good Conduct Medals.  Thus, as there is no 
objective evidence that the veteran "engaged in combat with 
the enemy," 38 U.S.C.A. § 1154(b) is not applicable to his 
case.  

Accordingly, there must credible supporting evidence of his 
claimed in-service stressors to establish a diagnosis of 
PTSD.  While the veteran maintains that he became overwhelmed 
with fear during boot camp, these concerns are not likely to 
verifiable, absent supporting lay statements or treatment 
records.  

While the veteran maintains that he almost killed someone 
with a pugil stick during combat training, service medical 
records only show that he was hit with a pupil stick.  (see, 
August 1966 service medical report, reflecting that the 
veteran complained of left thumb pain after being hit by a 
pugil stick).  

More importantly, the private doctor diagnosed the veteran 
with PTSD due to "military service and combat" and as "the 
direct result of that combat experience."  Because this 
history of in-service of combat cannot be verified on this 
record, the reported diagnosis of PTSD cannot serve to link 
his current symptomatology to service.  Without more, there 
is no competent diagnosis of PTSD to support the claim. 38 
C.F.R. § 3.304(f).  

To this end, the Board is not bound to accept the opinions of 
physicians or psychologists whose diagnoses of PTSD were 
based on an unverified and inaccurate history of stressful 
incidents as related by the veteran.  

"Just because a physician or health care professional 
accepted appellant's description of his Vietnam experiences 
as credible, and diagnosed the appellant as suffering from 
PTSD, does not mean the BVA is required to grant service 
connection for PTSD." Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

The Court has held that an examination based on a 
questionable history is inadequate for rating purposes.  West 
v. Brown, 7 Vet. App. 70, 78 (1994).  There is no competent 
evidence to support the veteran's claim of service connection 
for PTSD.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the claim of service connection for 
an innocently acquired psychiatric disorder or PTSD, and the 
appeal must be denied.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  





ORDER

Service connection for the claimed residuals of left foot 
injury is denied. 

Service connection for  a bilateral hearing loss is denied.  

Service connection for an innocently acquired psychiatric 
disorder, other than PTSD, is denied.  

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


